UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee xX
STEVEN MATZURA on behalf of himself and all:
other persons similarly situated,

Plaintiff,

-against-

BLACKTHORNE CORPORATION,

Defendants.
j- eee ee eee eee ee ee ee eB Be ee ee xX

GEORGE B. DANIELS, United States District Judge:

Femperweriercen nie &. £02
Ys erent Sa eas aa er te pan
-

 

 

 

DAY oe 3 ie r FANT 2 95

     
   

ORDER
19 Civ. 8568 (GBD)

This Court having been advised that the parties have reached agreement on all issues in

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without

prejudice to restoring the action to this Court’s docket if an application to restore is made within

thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: January 22, 2020
New York, New York

SO ORDERED.

Gnas B 5 Da De

GEPR B. DANIELS
ates District Judge

 

 

 
